UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 SCHEDULE 13G (Amendment No. 1) Under the Securities Exchange Act of 1934 Bottomline Technologies (de), Inc. (Name of Issuer) Common Stock, $0.001 par value (Title of Class of Securities) (CUSIP Number) April 30, 2002 (Date of Event Which Requires Filing of this Statement) Check the appropriate box to designate the rule pursuant to which this Schedule is filed: [_] Rule 13d-1(b) [X] Rule 13d-1(c) [_] Rule 13d-1(d) CUSIP No. 101388106 Name of Reporting Person I.R.S. Identification No. of Above Person Nevada Bond Investment Corp. II Check the Appropriate Box if a Member of a Group (a) [_] (b) [_] SEC Use Only Citizenship or Place of Organization Nevada Number of Shares Beneficially Owned by Each Reporting Person With: Sole Voting Power 0 Shared Voting Power 615,764 Sole Dispositive Power 0 Shared Dispositive Power 615,764 Aggregate Amount Beneficially Owned by Each Reporting Person 615,764 Check if the Aggregate Amount in Row (9) Excludes Certain Shares [_] Percent of Class Represented by Amount in Row (9) 3.9% Type of Reporting Person CO CUSIP No. 101388106 Name of Reporting Person I.R.S. Identification No. of Above Person United Technologies Corporation Check the Appropriate Box if a Member of a Group (a) [_] (b) [_] SEC Use Only Citizenship or Place of Organization Delaware Number of Shares Beneficially Owned by Each Reporting Person With: Sole Voting Power 0 Shared Voting Power 615,764 Sole Dispositive Power 0 Shared Dispositive Power 615,764 Aggregate Amount Beneficially Owned by Each Reporting Person 615,764 Check if the Aggregate Amount in Row (9) Excludes Certain Shares [_] Percent of Class Represented by Amount in Row (9) 3.9% Type of Reporting Person CO Item 1(a). Name of Issuer: Bottomline Technologies (de), Inc. Item 1(b). Address of Issuer's Principal Executive Offices: 155 Fleet Street Portsmouth, New Hampshire 03801 Item 2(a). Name of Persons Filing: Nevada Bond Investment Corp. II and United Technologies Corporation Item 2(b) Address of Principal Business Office or, if None, Residence: One Financial Plaza Hartford, CT 06101 Item 2(c). Citizenship: Nevada Bond Investment Corp. II: Nevada United Technologies Corporation: Delaware Item 2(d). Title of Class of Securities: Common Stock, $0.001 par value Item 2(e). CUSIP Number: 101388106 Item 3. If this statement is filed pursuant to Rules 13d-1(b) or 13d-2(b) or (c), check whether the person filing is a : (a).[_]
